SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51523 MOGGLE, INC. (Exact name of registrant as specified in its charter) Delaware 35-2327649 (State or other jurisdiction of IRS Employer incorporation or organization) Identification No.) #111 Presidential Boulevard Suite 212 Bala Cynwyd, PA 19004 (Address of principal executive offices) (Zip Code) (215) 463-4099 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes o No x The number of shares of the registrant's Common Stock, no par value, outstanding as of June 30, 2009 was 36,788,276 shares. 1 C O N T E N T S Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Sales of Unregistered Securities 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 27 2 Item 1. Financial Statements Moggle, Inc. (A Development Stage Company) Financial Statements June 30, 2009 3 Moggle, Inc. (A Development Stage Company) CONTENTS PAGE BALANCE SHEETS 5 STATEMENTS OF OPERATIONS 6 STATEMENT OF STOCKHOLDERS' EQUITY 7 STATEMENTS OF CASH FLOWS 8 NOTES TO FINANCIAL STATEMENTS 9-15 4 Moggle, Inc. (A Development Stage Company)
